ACCEPTED
                                                                                         04-15-00087-CV
                                                               E-FILED       FOURTH COURT OF APPEALS
                                                               IN MATTERS PROBATE  SAN ANTONIO, TEXAS
                                                                                    2/20/2015
                                                               Accepted: 2/20/2015 1:49:18 PM4:14:09 PM
                                                                                           KEITH HOTTLE
                                                               GERARD RICKHOFF
                                                                                                  CLERK
                                                               CLERK PROBATE COURTS
                                                               BEXAR COUNTY, TEXAS
                                 CAUSE NO. 155,572             BY:___________________
                                                               ROXANNE STRAIT
ESTATE OF                                  §     IN THE PROBATE FILED
                                                                COURT IN
                                           §                4th COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
SHIRLEY L. BENSON,                         §     NO. 2
                                                            02/20/2015 4:14:09 PM
                                           §
                                                                KEITH E. HOTTLE
           Deceased,                       §     BEXAR   COUNTY, TEXAS
                                                                     Clerk



                                CAUSE NO. 155,572-A

RENEE BENSON                               §     IN THE PROBATE COURT
                                           §
V.                                         §
                                           §     NO. 2
THOMAS MILTON BENSON, JR.                  §
As Trustee of the                          §
SHIRLEY L. BENSON                          §     BEXAR COUNTY, TEXAS
TESTAMENTARY TRUST                         §


                NOTICE OF ACCELERATED INTERLOCUTORY APPEAL

           Respondent-Trustee THOMAS MILTON BENSON, JR. hereby gives notice

that he desires to appeal from the Amended Order Granting Injunction,

Suspending Trustee & Appointing Limited Temporary Co-Receivers with Restrictions

signed on February 18, 2015 in Cause No. 155,572; Estate of Shirley L. Benson,

Deceased and Cause No. 155,572-A, Renee Benson v. Thomas Milton Benson,

Jr., as Trustee of the Shirley L. Benson Testamentary Trust; in the Probate

Court Number 2 of Bexar County, Texas. This order modifies a prior order,

which is already on appeal in No. 04-15-00087-CV. See Tex. R. App. P. 27.3.

           This accelerated appeal will be to the San Antonio Court of Appeals.

See Tex. Civ. Prac. & Rem. Code § 51.014(a)(1); Tex. R. App. P. 28.1(a).


1884.1/556909



                                                                   Submitted on: 2/19/2015 4:45:21 PM
February 19, 2015         Respectfully submitted,

                          BECK│REDDEN LLP

                    By:   /s/ David J. Beck
                          David J. Beck
                          State Bar No. 00000070
                          Russell S. Post
                          State Bar No. 00797258
                          Troy Ford
                          State Bar No. 24032181
                          Owen J. McGovern
                          State Bar No. 24092804
                          1221 McKinney Street, Suite 4500
                          Houston, Texas 77010-2010
                          Telephone: (713) 951-3700
                          Telecopier: (713) 951-3720

                          And

                          STONE PIGMAN WALTHER
                          WITTMANN L.L.C.
                          Phillip A Wittmann
                          (Admitted pro hoc vice)
                          546 Carondelet Street
                          New Orleans, Louisiana 70130-3558
                          Telephone: (504) 581-3200
                          Telecopier: (504) 581-3361

                          ATTORNEYS FOR TRUSTEE
                          THOMAS MILTON BENSON, JR.
                          As Trustee of the
                          SHIRLEY L. BENSON
                          TESTAMENTARY TRUST




1884.1/556909         2
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of foregoing document was served
in compliance with the Texas Rules of Civil Procedure on February 19, 2015, on the
following:

Bennett L. Stahl
CURL STAHL GEIS
A PROFESSIONAL CORPORATION
One Riverwalk Place
700 North St. Mary’s Street, Suite 1800
San Antonio, Texas 78205
blstahl@csg-law.com

Emily Harrison Liljenwal
SCHOENBAUM, CURPHY & SCANLAN, P.C.
112 E. Pecan, Suite 3000
San Antonio, Texas 78205
eliljenwall@scs-law.com

ATTORNEYS FOR PETITIONER
RENEE BENSON


                                          /s/ David J. Beck
                                          DAVID J. BECK




1884.1/556909                             3